

116 HR 8645 IH: To designate the Kissimmee Gateway Airport and certain surrounding areas as an enterprise community.
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8645IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Soto introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo designate the Kissimmee Gateway Airport and certain surrounding areas as an enterprise community.1.Designation of the Kissimmee Gateway Airport area as an enterprise community(a)In generalFor purposes of subchapter U of chapter 1 of the Internal Revenue Code of 1986, the Kissimmee Gateway Airport area shall be treated as an enterprise community designated as such under section 1391 of such Code on the date of the enactment of this Act. (b)Coordination with limitations on other enterprise communitiesThe enterprise community referred to in subsection (a) shall not be taken into account for purposes of applying any limitation on the enterprise communities which may otherwise be designated under section 1391 of such Code.(c)Kissimmee Gateway Airport areaFor purposes of this section, the Kissimmee Gateway Airport area means the area surrounding the Kissimmee Gateway Airport in Kissimmee, Florida, bound as follows (and determined as of the date of the enactment of this Act): beginning at the intersection of U.S. Highway 192 and North Thacker Avenue, south along North Thacker Avenue to South Thacker Avenue, then south along South Thacker Avenue to the intersection of South Thacker Avenue and Clay Street, then southwest along Clay Street to Pug Mill Road, then southwest along Pug Mill Road to the intersection of Pug Mill Road and South Hoagland Boulevard, then southeast along South Hoagland Boulevard to the intersection of South Hoagland Boulevard and Old Tampa Highway, then southwest along Old Tampa Highway to the intersection of Old Tampa Highway and Shingle Creek, then northerly along Shingle Creek to the intersection of Shingle Creek and U.S. Highway 192, then east along U.S. Highway 192 to the intersection of U.S. Highway 192 and North Thacker Avenue.